Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 1 of 31 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JANE DOE, on her own behalf and on behalf of her
minor son, BABY DOE,

                      Plaintiff,
                                                                 No. 20 Civ. 1344
       -against-

THE CITY OF NEW YORK and NEW YORK                                COMPLAINT
CITY POLICE DEPARTMENT (“NYPD”)                                  AND JURY DEMAND
OFFICERS JOHN JOES #1-6 AND JENNIFER
JOES #1-2,

                      Defendants.



               Plaintiff Jane Doe, on her own behalf and on behalf of her minor son, by and

through her attorneys, the Legal Aid Society and Emery Celli Brinckerhoff & Abady LLP, for

her Complaint alleges as follows:

                               PRELIMINARY STATEMENT

               1.     This case is about the New York City Police Department’s shocking,

inhumane, and barbaric treatment of Plaintiff Jane Doe, who was arrested and handcuffed when

she was more than 40 weeks pregnant, denied appropriate medical treatment for hours, and

forced to labor and then care for her newborn son in shackles.

               2.     In the early morning hours of December 17, 2018, officers of the New

York City Police Department (“NYPD”) went to Ms. Doe’s home and banged on her door,

rousing her from sleep. Ms. Doe was 21 years old. When Ms. Doe answered the door in her

pajamas, the NYPD arrested her. At the time of her arrest, Ms. Doe was 40 weeks and 2 days

pregnant—past her due date. The NYPD arresting officers knew that Ms. Doe was extremely

pregnant, remarking on it to her as they took her into custody. There was no urgent need to arrest
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 2 of 31 PageID #: 2



Ms. Doe that day; she was charged for an incident related to a family dispute with her mother’s

boyfriend, an incident that had allegedly occurred more than a week earlier and the charge for

which was later dismissed in its entirety.

               3.      The NYPD then proceeded to transport Ms. Doe—who was visibly 40

weeks pregnant—from her mother’s home to the 9th Precinct to Manhattan Criminal Court and

then back to the 9th Precinct. After many hours in custody and transport, NYPD officers then

transferred Ms. Doe to the 75th Precinct in Brooklyn. Defendants detained Ms. Doe at the 75th

Precinct for many hours in a cell, ignoring her obvious need for medical treatment and leaving

her alone as they celebrated at a holiday party, even though they knew she was days passed her

due date and was evidently experiencing contractions. Even though Defendants knew that she

was in labor, they delayed and denied Ms. Doe access to medical care.

               4.      Late at night on December 17, 2018, after laboring alone in a holding cell

for hours, and after a medically untrained police officer attempted to inspect Jane Doe’s vaginal

area, Ms. Doe was finally taken from the police station to Kings County Hospital. When

Defendants transported her from the 75th Precinct to Kings County Hospital in an ambulance,

they shackled her arm to the gurney in the ambulance, while she was in active labor and in

tremendous pain.

               5.      At Kings County Hospital, Defendants continued to shackle Ms. Doe at

her wrists and ankles. Despite requests from the nursing staff, the NYPD refused to remove the

shackles, compelling Ms. Doe to labor in excruciating pain while shackled. Ms. Doe was

physically exhausted after a day and night in police custody. She struggled with her labor.

Moments before Ms. Doe delivered her son, the need for an epidural finally compelled the




                                                2
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 3 of 31 PageID #: 3



NYPD to briefly remove her shackles. At approximately 6:00 a.m., Ms. Doe gave birth to her

son.

                 6.    Shortly after she gave birth, NYPD officers again shackled Jane Doe to

the bed, ignoring the nurses’ continued requests to leave her unrestrained. Ms. Doe struggled to

feed her new baby with one arm and to move safely about. Defendants then forced Ms. Doe to

remain in shackles until she was arraigned the following day, as she tried to recover from the

birth, address problematic blood clotting by walking around, and care for her son.

                 7.    “Shackling” is the dehumanizing and dangerous practice of using

restraints on a pregnant woman in custody during her transportation, labor, delivery, and/or

recovery. Medical and correctional experts are unanimous that shackling pregnant women is an

unnecessary and humiliating procedure. It is a serious threat to the health of the mother and

child. Shackling pregnant women is also unlawful. Between 2009 and 2015, New York State

banned the use of any restraints on pregnant women absent the most extraordinary of

circumstances.

                 8.    While she was in the NYPD’s custody, Jane Doe never struggled, resisted,

or acted in any way that would even remotely support the use of restraints. Ms. Doe was terrified

for herself and for her baby. She feared that she would deliver the baby alone in a cell in the 75th

Precinct without medical help. She feared that after she gave birth, the NYPD would take her

baby away. She desperately wanted her family and her partner’s family to be present for the birth

of her son, at her chosen hospital, consistent with her birth plan. But she remained compliant,

urging herself to stay calm for the safety of her baby. For months after she left the hospital, Ms.

Doe felt tearful and depressed as she remembered the horrific circumstances she was forced to

endure.



                                                 3
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 4 of 31 PageID #: 4



               9.      This is a civil rights case about the egregious failure of the NYPD to

protect the health, safety, and dignity of a woman at one of the most important and vulnerable

moments in her life. Many NYPD personnel—officers and a supervisor—encountered Jane Doe

between December 17 and December 19, 2018. Defendants participated in, approved of, or failed

to prevent the unconstitutional, illegal, and cruel shackling of Ms. Doe—even as she labored,

immediately after she gave birth, and while she cared for her new baby with one arm handcuffed

to her hospital bed.

               10.     Plaintiff Jane Doe seeks damages pursuant to 42 U.S.C. § 1983 for

Defendants’ violations of her rights under the United States Constitution and under New York

law. She also seeks changes to the NYPD’s policies to ensure that the NYPD will never shackle

a pregnant woman in its custody again. Shackling is a dehumanizing, cruel, and pointless

practice that has no place in New York City.

                                         THE PARTIES

               11.     Plaintiff Jane Doe is a citizen of the United States and at all relevant times

was a resident of the Bronx or Manhattan, New York.

               12.     Defendant City of New York (“City”) is a municipality organized and

existing under the laws of the State of New York. At all relevant times, the City, acting through

the New York City Police Department (“NYPD”), was responsible for the policy, practice,

supervision, implementation, and conduct of all NYPD matters, including the appointment,

training, supervision, and conduct of all NYPD personnel. In addition, at all relevant times, the

City was responsible for enforcing the rules of the NYPD and ensuring that NYPD personnel

obey the laws of the United States and the State of New York.




                                                 4
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 5 of 31 PageID #: 5



               13.     Defendant Officers John Joes # 1-6 and Officers Jennifer Joes #1-2

(collectively, “Defendant Officers” or “Officers”), at all times relevant to this Complaint, were

NYPD police officers employed by the City. In this role, Defendant Officers were duly

appointed and acting as officers, servants, employees and/or agents of the City of New York. At

all relevant times, they were acting in the scope of their employment and under color of state

law.

               14.     Defendant Supervisor Officer John Joe 1 is a White, heavyset male who

wore a white shirt and was on duty at the desk at the NYPD’s 75th Precinct in Brooklyn (“75th

Precinct”) at approximately 3:00 p.m. on December 17, 2018.

               15.     Defendant Officer John Joe 2 is an Asian American male who is tall and

of average build, has dark hair and glasses, and was on duty at the NYPD’s 75th Precinct at

approximately 3:00 p.m. on December 17, 2018.

               16.     Defendant Officer John Joe 3 is a White male of average height and build

who has dark hair, wore a black vest over his uniform on December 17, 2018, and who was on

duty at the 75th Precinct sometime between 3:00 p.m. and 11:00 p.m. on that date.

               17.     Defendant Officer Jennifer Joe 1 is a White female of average height and

build who has blond hair worn in a ponytail on December 17, 2018, and who was assigned to the

NYPD’s 75th Precinct at some point between 3:00 p.m. and 11:00 p.m. on that date.

               18.     Defendant Officer John Joe 4 is a White male of slim build and below

average height with dark hair. He accompanied Ms. Doe in an ambulance from the 75th Precinct

to Kings County Hospital sometime after 11:00 p.m. on December 17, 2018, and remained with

Ms. Doe at Kings County Hospital for several hours thereafter to supervise her detention.




                                                 5
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 6 of 31 PageID #: 6



              19.     Defendant Officer Jennifer Joe 2 is an African American female who is

heavyset and has a Caribbean accent, and who wore her hair in a braided bun on December 18,

2018. She was assigned to supervise Ms. Doe’s detention at Kings County Hospital beginning at

some point in the morning of December 18, 2018.

              20.     Defendant Officer John Joe 5 is a White male of below average height

with dark hair and may have visible tattoos. He was assigned to supervise Ms. Doe’s detention at

Kings County Hospital after Defendant Jennifer Joe 2’s shift ended.

              21.     Defendant Officer John Joe 6 is an Asian American male of above average

height with dark hair who was wearing glasses on December 19, 2018. He was assigned to

supervise Ms. Doe’s detention at Kings County Hospital after Defendant John Joe 5’s shift

ended, and he was present when court officers arrived for Ms. Doe’s arraignment.

                               JURISDICTION AND VENUE

              22.     This action arises under the Fourth and Fourteenth Amendment to the

United States Constitution, 42 U.S.C. §§ 1983 and 1988, and New York state law.

              23.     The jurisdiction of this Court is predicated upon 28 U.S.C. §§ 1331,

1343(a)(3) and (4), and 1367(a).

              24.     A substantial part of the acts complained of occurred in the Eastern

District of New York, and venue is lodged in this Court pursuant to 28 U.S.C. § 1391(b).

                                       JURY DEMAND

              25.     Plaintiff demands trial by jury.

                                   FACTUAL ALLEGATIONS

A.     Officers from the 9th Precinct Arrest Plaintiff When She is 40 Weeks Pregnant

              26.     Plaintiff Jane Doe is a twenty-two-year-old woman. She lives in

Manhattan with her family. She identifies as African American.
                                                6
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 7 of 31 PageID #: 7



               27.      On December 17, 2018, Ms. Doe was over 40 weeks pregnant and had

passed her due date, which fell on December 15, 2018.

               28.      In the months leading up to her due date, Ms. Doe received prenatal care

from her obstetrician at Mt. Sinai West Hospital. Ms. Doe planned to deliver her baby at that

hospital under her obstetrician’s care, and with her family and her partner’s family by her side.

               29.      On December 15, 2018, at approximately 7:05 p.m., Ms. Doe visited New

York Presbyterian Hospital because she was experiencing contractions and had begun the early

stages of labor. The staff at New York Presbyterian Hospital did not admit Ms. Doe because she

was not sufficiently dilated to be admitted to the hospital for delivery.

               30.      At approximately 4:00 a.m. on December 17, 2018, officers from the

NYPD’s 9th Precinct in Manhattan, New York (“9th Precinct”) arrived at Ms. Doe’s mother’s

home in Manhattan.

               31.      Officers from the NYPD arrested Ms. Doe based on an alleged altercation

between Ms. Doe and her mother’s then-boyfriend.

               32.      There was no urgent need to arrest Ms. Doe that morning; the underlying

incident had occurred on December 10, 2018, more than a week earlier, and no further action had

been taken by the police in those intervening days.

               33.      After her arrest, officers brought Ms. Doe to the 9th Precinct and detained

her there until approximately 7:00 a.m., when officers took Ms. Doe to Manhattan Criminal

Court.

               34.      Ms. Doe was arraigned at Manhattan Criminal Court and released with no

bail set. The charges on which she was arrested by the officers from the 9th Precinct were

ultimately dismissed.



                                                  7
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 8 of 31 PageID #: 8



B.     Defendant Officers from the 75th Precinct Arrest and Confine Jane Doe in a Holding
       Cell for Many Hours

                 35.   After Jane Doe was arraigned, officers informed her for the first time that

she was the subject of an investigation card (also known as an “I-card”), which had been issued

more than a year earlier in 2017 by the NYPD’s 75th Precinct in Brooklyn, New York (“75th

Precinct”), in connection with a misdemeanor charge.

                 36.   At no time prior to December 17, 2018 did the NYPD contact Ms. Doe or

her lawyer to ask that she surrender herself for the charge underlying the I-card.

                 37.   Officers transported Ms. Doe back to the 9th Precinct, where they detained

her until officers from the 75th Precinct arrived to arrest her on the 2017 I-card and take her into

their custody.

                 38.   At no time during her transport to or from Manhattan Criminal Court did

Ms. Doe resist any officer, nor did she refuse to comply with any commands.

                 39.   At no time during her transport to the 75th Precinct did Ms. Doe resist any

Defendant Officer, nor did she refuse to comply with any commands.

                 40.   Ms. Doe arrived at the 75th Precinct at approximately 3:00 p.m. on

December 17, 2018.

                 41.   Shortly after Ms. Doe arrived at the 75th Precinct, she encountered

Defendant Supervisor Officer John Joe 1. John Joe 1 noticed that Ms. Doe was pregnant and

asked her for her due date. Ms. Doe responded that it was December 15, 2018, and John Joe 1

noted, “You’re already two days past your due date.”

                 42.   Ms. Doe was placed in a holding cell and left alone. She was already in

the early stages of labor and had experienced contractions.




                                                  8
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 9 of 31 PageID #: 9



               43.     During the time Ms. Doe was detained in the holding cell, Officer John

Joe 2 was sitting at a desk near the holding cell. Defendant Officer John Joe 3 later took John Joe

2’s place sitting near the holding cell.

               44.     Ms. Doe experienced contractions while she sat in the holding cell.

               45.     One of the other detainees attempted to measure how much time passed

between contractions and noted her surprise that none of the officers was assisting Ms. Doe or

helping her obtain medical care.

               46.     While she labored in the holding cell, Ms. Doe could hear noises coming

from a holiday party being held in the 75th Precinct for NYPD staff.

               47.     Although at some point Ms. Doe notified Defendant Officers John Joes 2

and 3 that she was in labor, although Ms. Doe was visibly 40 weeks pregnant, and although she

was visibly having contractions, from the time Ms. Doe arrived at the 75th Precinct at

approximately 3:00 p.m. until approximately 11:00 p.m., no Defendant Officer asked her if she

required medical care, nor did any Defendant Officer take other steps to determine what medical

care she required.

               48.     During the time Ms. Doe was detained in a holding cell, other detainees

were smoking in a nearby cell. Ms. Doe was aware of the health risks associated with the

inhalation of secondhand smoke by pregnant women, and she became concerned about the health

of her baby.

               49.     Notwithstanding the medical risks to Ms. Doe and her baby, no Defendant

Officer directed the other detainees to stop smoking. To the contrary, Defendant Officers John

Joes 2 and 3, on separate occasions, provided cigarettes to another detainee, which she smoked in

Ms. Doe’s presence.



                                                 9
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 10 of 31 PageID #: 10



               50.    At some point, a female officer, Defendant Officer Jennifer Joe 1, came to

Ms. Doe’s holding cell.

               51.    After Ms. Doe informed Officer Jennifer Joe 1 that she was in pain and in

need of medical care, Officer Jennifer Joe 1 ordered Ms. Doe to lie on a bench in the holding cell

so she could conduct an “inspection.”

               52.    Officer Jennifer Joe 1 then ordered Ms. Doe to remove her pants,

including her undergarments.

               53.    Ms. Doe objected because Officer Jennifer Joe 1 was not a doctor and was

not qualified to conduct an “inspection.” But Officer Jennifer Joe 1 insisted, and Ms. Doe

complied because she believed that Officer Jennifer Joe 1 would not grant her access to

professional medical care unless she submitted to this humiliating procedure.

               54.    After Ms. Doe pulled down her pants and undergarments, Officer Jennifer

Joe 1 inspected Ms. Doe’s vaginal area.

               55.    Officer Jennifer Joe 1 callously told Ms. Doe that she was “crowning” and

joked that she had been trained to deliver babies and “would deliver your baby right now.”

               56.    On information and belief, Officer Jennifer Joe 1 had not received training

in delivering babies and was not qualified or authorized to perform any “inspections” for medical

purposes, or to deliver babies in the absence of an emergency.

               57.    At approximately 11:00 p.m., after Officer Jennifer Joe 1 conducted the

“inspection,” and after Ms. Doe had been forced to labor at the 75th Precinct for approximately

eight hours, an ambulance was called to transport Ms. Doe to a hospital.




                                               10
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 11 of 31 PageID #: 11



                58.     At no point during her detention at the 75th Precinct did any of the

Defendant Officers reasonably believe that Ms. Doe was a risk of harm to herself or to others, or

that she was a flight risk.

                59.     At no time during her detention at the 75th Precinct did Ms. Doe resist any

Defendant Officer or refuse to comply with any commands.

                60.     Although Ms. Doe was in labor during her detention at the 75th Precinct,

no Defendant Officer offered or provided her water, instead providing only a single meal of

Chinese takeout food and a soda.

                61.     During the time that she was detained at the 75th Precinct, Ms. Doe was

dehydrated because the Defendant Officers there did not provide her with any water.

C.      Defendants Transport Jane Doe to Kings County Hospital Handcuffed to the
        Ambulance Bed and Shackled Her Throughout Her Labor

                62.     Sometime after 11:00pm on December 17, 2019, Defendant Officer John

Joe 4 accompanied Jane Doe in an ambulance to Kings County Hospital.

                63.     During the ambulance ride, Officer John Joe 4 handcuffed Ms. Doe to the

ambulance gurney.

                64.     At the time Officer John Joe 4 handcuffed Ms. Doe’s arm to the

ambulance bed, he knew that Ms. Doe was 40 weeks pregnant and that she was in active labor.

                65.     During the ambulance ride, Ms. Doe was in severe physical discomfort.

The handcuffs prevented her from alleviating the intense pain of labor because she could not lie

on her side. She was verbalizing that she was in extreme pain.

                66.     Notwithstanding Ms. Doe’s screams of pain, Officer John Joe 4 refused to

remove her handcuffs.




                                                 11
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 12 of 31 PageID #: 12



               67.     Ms. Doe arrived at Kings County Hospital sometime between 12:00 a.m.

and 1:00 a.m. on December 18, 2018.

               68.     By the time Ms. Doe arrived at Kings County Hospital, she was six

centimeters dilated.

               69.     After Ms. Doe arrived at Kings County Hospital, she continued to be

handcuffed to the ambulance bed while she was transported from the ambulance to a triage room.

               70.     Shortly after Ms. Doe arrived at Kings County Hospital, at least one nurse

informed Officer John Joe 4 that the use of restraints on Ms. Doe while she was in labor was

dangerous both to Ms. Doe and to her baby.

               71.     At least one nurse asked Officer John Joe 4 to remove the handcuffs, but

he refused, asserting that he was just following an unspecified “protocol” and was just “doing his

job.”

               72.     Ms. Doe remained handcuffed to the hospital bed in the triage room for

several hours. Officer John Joe 4 remained posted just outside the triage room.

               73.     Because Officer John Joe 4 refused to remove the handcuffs, hospital staff

were forced to provide medical care, such as checking Ms. Doe’s vital signs and monitoring her

dilation levels, while Ms. Doe was in restraints.

               74.     Ms. Doe’s restraints were removed briefly for medical personnel to

conduct blood work.

               75.     After Ms. Doe was transferred to a delivery room, she was again

handcuffed to her hospital bed, and Officer John Joe 4 again sat guard just outside the room.




                                                12
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 13 of 31 PageID #: 13



                76.     Officer John Joe 4 refused to remove Ms. Doe’s handcuffs while she was

in the delivery room. He finally agreed to remove them after nurses informed him that Ms. Doe

needed to begin pushing and that the handcuffs were preventing her from receiving an epidural.

                77.     Officer John Joe 4 had to enter the delivery room to remove the handcuffs,

invading Ms. Doe’s privacy during one of the most vulnerable moments of her life.

                78.     Ms. Doe was forced to deliver her son, “Baby Doe,” alone without family

members present. The Defendant Officers denied her the presence of her family members, her

partner’s family members, and her obstetrician, by preventing her from timely notifying them of

the time and location of her anticipated delivery.

                79.     Defendant Officers informed Ms. Doe’s family members and her partner’s

family members that in order to visit Ms. Doe and later Baby Doe at Kings County Hospital,

they needed to first visit the 75th Precinct, in person, to obtain a permission letter.

                80.     Officers at the 75th Precinct informed Ms. Doe’s family members and her

partner’s family members that they could not obtain a permission letter until the following

morning, forcing Ms. Doe to labor and deliver her son alone.

D.      Jane Doe Gives Birth to Her Son on December 18, 2018

                81.     Ms. Doe gave birth to a baby boy, Baby Doe, at approximately 6:00 a.m.

on December 18, 2018, with Officer John Joe 4 still stationed just outside the delivery room.

                82.      During her labor and delivery, Ms. Doe was physically exhausted and

drained from the hours in police custody, in shackles, without adequate food or sleep. She

struggled to summon her energy for the delivery.

                83.     Both Ms. Doe and her newborn son had fevers during the period

immediately following Baby Doe’s birth.



                                                  13
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 14 of 31 PageID #: 14



                84.      Ms. Doe feared that the fevers were a result of her shackling.

                85.      Shortly after delivery, Ms. Doe fed her newborn son, and she fell asleep

with him on her chest.

                86.      While Ms. Doe was still asleep, at approximately 7:00 a.m.—merely an

hour after she had given birth—Officer Jennifer Joe 2, entered the room, demanded that Ms. Doe

be handcuffed and shackled to the hospital bed, and proceeded to handcuff and shackle Ms. Doe

to the hospital bed.

                87.      Officer Jennifer Joe 2 was aware that Ms. Doe had just given birth to her

baby at the time she applied handcuffs to Ms. Doe’s arm and shackles to her ankle.

                88.      Before Ms. Doe’s family members arrived, Officer Jennifer Joe 2

repeatedly told Ms. Doe that if she could not find a family member to take care of Baby Doe

when Ms. Doe was required to return to court for arraignment, representatives from the

Administration for Children’s Services (“ACS”) would take him into their custody because.

                89.      Ms. Doe immediately began to cry; she was terrified by Officer Jennifer

Joe 2’s threat that ACS would seize her newborn son within hours of his birth.

                90.      Ms. Doe was kept shackled to her bed, limiting her ability to hold and tend

to her newborn child. She struggled to feed her son using just one arm.

                91.      Sometime later, Baby Doe was transferred to the NICU because of distress

and jaundice.

                92.      Ms. Doe feared that Baby Doe’s distress and jaundice were a result of her

shackling.




                                                  14
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 15 of 31 PageID #: 15



               93.     Later in the morning on December 18, 2018, nurses discovered that Ms.

Doe had blood clots, and they suspected that the clots could have been caused by Ms. Doe’s

restraints.

               94.      Officer Jennifer Joe 2 only briefly removed the shackles while a nurse

assessed Ms. Doe’s condition. As soon as the nurse was finished, Officer Jennifer Joe 2 placed

Ms. Doe back into restraints.

               95.     At least one nurse told Officer Jennifer Joe 2 to remove the restraints

because Ms. Doe needed to ambulate, or walk, in order to prevent further blood clotting, and

because Ms. Doe needed to go to the NICU to bond with her newborn son.

               96.     In response, Officer Jennifer Joe 2 removed the restraints attaching Ms.

Doe to the bed, but then shackled J.G.’s ankles together.

               97.     During Ms. Doe’s medically necessary ambulation around the hospital, the

ankle shackles made it difficult to walk and created a risk that she would trip and injure herself.

               98.     Ms. Doe nearly tripped on several occasions as she walked around the

hospital floor in ankle shackles.

               99.     When Ms. Doe’s grandmother asked Officer Jennifer Joe 2 why the

restraints were necessary, Officer Jennifer Joe 2 responded that if she removed the restraints, she

could “get in trouble” with her superiors.

               100.    At some point, Officer John Joe 5 relieved Officer Jennifer Joe 2.

               101.    When Officer John Joe 5 relieved Officer Jennifer Joe 2, Ms. Doe was still

handcuffed and shackled to the hospital bed. Officer John Joe 5 was aware that Ms. Doe had just

given birth to Baby Doe.




                                                 15
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 16 of 31 PageID #: 16



                102.    Although Officer John Joe 5 intermittently removed Ms. Doe’s leg

shackles, he required her to wear them when visiting Baby Doe in the NICU.

                103.    When Officer John Joe 6 relieved Officer John Joe 5, Ms. Doe was not in

restraints, but Officer John Joe 6 insisted that she be placed back into handcuffs and leg shackles

at all times.

                104.    On or around December 19, 2018, Ms. Doe was finally assigned a

criminal defense attorney.

                105.    At approximately 10:15 a.m., two court officers arrived at the hospital to

conduct a video arraignment of Ms. Doe on the case related to the 2017 I-card arrest.

                106.    After Ms. Doe’s attorney asked for the restraints to be removed, one of the

court officers instructed John Joe 6 not to remove the restraints until after Ms. Doe had been

arraigned because he did not want the judge to see that they were not complying with some

unspecified “policy.”

                107.    After the arraignment, at approximately 10:45 a.m. on December 19,

2019, Ms. Doe was finally released from her restraints.

                108.    On or about December 20, 2018, Ms. Doe and Baby Doe were discharged

from Kings County Hospital.

                109.    Even when Ms. Doe was able to be with Baby Doe, the Defendant

Officers deprived her of the opportunity to fully bond with her newborn son in their first days

together by unnecessarily handcuffing, shackling, and constantly surveilling her.

                110.    At no point during her stay at Kings County Hospital did any of the

Defendant Officers reasonably believe that Ms. Doe was a risk of harm to herself or to others, or

that she was a flight risk.



                                                 16
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 17 of 31 PageID #: 17



               111.    At no time during her stay at Kings County Hospital did Ms. Doe resist

any Defendant Officer or refuse to comply with any commands.

E.       New York State Ends the Abhorrent Practice of Shackling Pregnant Women

               112.    Medical experts, correctional experts, and maternal and fetal health

experts unanimously agree that pregnant women should not be shackled absent the most

extraordinary circumstances. Such extraordinary circumstances are limited to situations where a

woman poses a risk of injury to herself or others that cannot be addressed by less restrictive

means.

               113.    Shackling poses a substantial risk of harm to a pregnant woman’s health,

and to the health and safety of the baby, at any stage of pregnancy.

               114.    The American Medical Association, the Federal Bureau of Prisons, the

U.S. Marshals Service, the American Correctional Association, the American College of

Obstetricians and Gynecologists, and the American Public Health Association all oppose

shackling pregnant women during labor, delivery, and postpartum recovery.

               115.    The American Medical Association issued a policy against shackling in

2010. The AMA found that shackling increased the potential for harm to the woman and baby,

that “freedom from physical restraints is especially critical during labor, delivery, and

postpartum recovery,” and that “restraints on a pregnant woman can interfere with the medical

staff’s ability to appropriately assist in childbirth or to conduct sudden emergency procedures.”1




1
 AM. MED. ASS’N, AN “ACT TO PROHIBIT THE SHACKLING OF PREGNANT PRISONERS” MODEL STATE LEGISLATION 1
(2010).



                                                 17
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 18 of 31 PageID #: 18



                    116.     The American College of Obstetricians opined in 2011 that the use of

restraints on pregnant women compromises health care, is demeaning, and is rarely necessary.2

                    117.     Shackles interfere with healthcare providers’ ability to conduct necessary

tests to ensure the safe and healthy progression of a pregnancy.3

                    118.     Shackling can exacerbate a pregnant woman’s already-compromised

balance while she is standing or walking, increasing the risk of falls that can injure not only the

mother, but also the fetus.4

                    119.     The use of shackles on a pregnant woman in labor can inhibit successful

cervical dilation, unnecessarily prolonging her labor.5

                    120.     Women often need to move around during labor, delivery, and recovery to

manage pain and avoid complications, including moving their legs as part of the birthing process.

Shackling limits a woman’s ability to shift positions to manage the extreme pains of labor and

childbirth. This can, in turn, decrease the flow of oxygen to the fetus, endangering the health of

both the mother and the unborn child.




2
 AM. COLL. OF OBSTETRICIANS AND GYNECOLOGISTS, HEALTH CARE FOR PREGNANT AND POSTPARTUM
INCARCERATED WOMEN AND ADOLESCENT FEMALES 3 (2011).
3
 Amanda Glenn, Shackling Women During Labor: A Closer Look at the Inhumane Practice Still Occurring in Our
Prisons, 29 HASTINGS WOMEN’S L.J, 199, 202 (2018).
4
 ACLU Reproductive Freedom Project & ACLU National Prison Project, ACLU Briefing Paper: The Shackling of
Pregnant Women & Girls in U.S. Prisons, Jails & Youth Detention Centers 3 (2012),
https://www.aclu.org/files/assets/anti-shackling_briefing_paper_stand_alone.pdf (hereafter, “ACLU Briefing
Paper”).
5
    See Glenn, supra, n.3.



                                                      18
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 19 of 31 PageID #: 19



                   121.    Shackling women during labor can lead to bruising from leg and abdomen

restraints. Leg restraints can also cause severe cuts on women’s ankles because of the strains

associated with childbirth.6

                   122.    When restraints are used during labor, doctors are limited in how they can

manipulate the mother’s body for the safety of the unborn child.

                   123.    During the final stages of labor, it is particularly important for the

physician to act quickly to avoid potentially life-threatening emergencies for both the mother and

the unborn child. Shackles severely limit physicians’ abilities to provide such emergency care,

threatening maternal and fetal health.7

                   124.    Using restraints after delivery may prevent mothers from effectively

healing and breast-feeding. It also puts new mothers at “substantial risk of thromboembolic

disease and postpartum hemorrhage.”8

                   125.    In addition to posing serious health risks to a mother and baby, shackling

is almost never justified for security reasons.

                   126.    Among the states that have restricted the shackling of pregnant prisoners,

none has documented instances of women in labor escaping or causing harm to themselves, the

public, security guards, or medical staff.9 Since New York City jails restricted the use of




6
    ACLU Briefing Paper at 3.
7
 AMNESTY INT’L, ABUSE OF WOMEN IN CUSTODY: SEXUAL MISCONDUCT AND THE SHACKLING OF PREGNANT
WOMEN 23 (2001).
8
 UNIV. OF CHICAGO L. SCH. – INT’L HUMAN RIGHTS CLINIC, THE SHACKLING OF INCARCERATED PREGNANT
WOMEN: A HUMAN RIGHTS VIOLATION COMMITTED REGULARLY IN THE UNITED STATES 6 (2014),
https://chicagounbound.uchicago.edu/cgi/viewcontent.cgi?article=1008&context=ihrc.
9
    ACLU Briefing Paper at 5.



                                                     19
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 20 of 31 PageID #: 20



restraints on inmates admitted for delivery in 1990, there have been no reported incidents of

escape or harm to medical staff.10

                    127.    In 2011, the United States Department of Justice convened a task force to

address the use of restraints on pregnant women in custody. Its 2014 final report concluded that

“[t]he use of restraints on pregnant women and girls under correctional custody should be limited

to absolute necessity . . . when there is an imminent risk of escape or harm . . . . and these risks

cannot be managed by other reasonable means . . . .”11

                    128.    In 2008, the Federal Bureau of Prisons mandated that restraints not be

used on women during labor, delivery, or post-delivery recuperation absent compelling

circumstances.12

                    129.    Given the myriad complications that can result from the shackling of

pregnant women, 22 states and the District of Columbia have adopted laws banning or severely

limiting the use of any form of restraints on pregnant women.13

                    130.    New York was part of this movement; in 2009, the state legislature passed

the Anti-Shackling Law, which banned the shackling of pregnant women during labor and

childbirth. See N.Y. Corr. Law § 611 (2009).

                    131.    In 2015, the New York state legislature amended the Anti-Shackling Law

to bar the use of any form of restraints on women during any stage of pregnancy, labor, or an




10
     Id.
11
  NAT’L TASK FORCE ON THE USE OF RESTRAINTS WITH PREGNANT WOMEN UNDER CORRECTIONAL CUSTODY, BEST
PRACTICES IN THE USE OF RESTRAINTS WITH PREGNANT WOMEN AND GIRLS UNDER CORRECTIONAL CUSTODY 6
(2014); see also United States Marshal Service, Policy 9.1 (Restraining Devices), § (D)(3)(e),(h).
12
     Fed. Bureau of Prisons, Escorted Trips §570.45(9)
13
  Ginnette G. Ferszt, Michelle Palmer, & Christine McGrane, Commentary: Where Does Your State Stand on
Shackling of Pregnant Incarcerated Women?, 22 Nursing for Women’s Health J. 17, 18 (2018).

                                                         20
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 21 of 31 PageID #: 21



eight-week post-partum recovery period. The statute permits “wrist restraints” shackling only in

the most “extraordinary” circumstances for a pregnant woman, and it prohibits all restraints

“when such woman is in labor, admitted to a hospital, institution or clinic for delivery, or

recovering after giving birth.” N.Y. Corr. Law § 611(1(a)-(b).

                132.   As an African American woman, Ms. Doe is three times more at risk for

maternal mortality than white mothers in labor as reported by the Centers for Disease Control.

By shackling Ms. Doe during labor and after delivery, the defendants further exasperated Ms.

Doe’s and Baby Doe’s risk for mortality.

F.     The City Is Repeatedly Sued for the NYPD’s Illegal Shackling of Pregnant Women

                133.   On July 25, 2015, NYPD officers in the Bronx arrested a woman who was

35 weeks pregnant at the time. NYPD officers transported her to the hospital when she

experienced a medical crisis, and then kept the woman in shackles for 72 hours while she was

hospitalized.

                134.   On September 28, 2016, the woman sued the City and several Bronx

NYPD officers for violations of her constitutional rights. See Index No. 303220/16. The City

settled her suit on May 30, 2017.

                135.   On February 7, 2018, NYPD officers in the Bronx arrested another woman

who was 40 weeks pregnant for a misdemeanor related to a September 2017 family dispute with

her ex-partner. For thirty hours—before, during, and after her labor and delivery of her baby

daughter—the NYPD shackled the woman using a combination of metal handcuffs at her wrists

and metal cuffs at her ankles.

                136.   On December 6, 2018, ten days before the events underlying this lawsuit,

the woman sued the City and several Bronx NYPD officers for violations of her constitutional



                                                 21
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 22 of 31 PageID #: 22



rights. See No. 18 Civ. 11414 (S.D.N.Y. Dec. 6, 2018).14 On July 1, 2019, the City settled her

suit for $610,000.15

                 137.    Following the resolution of the lawsuit, the NYPD issued the following

statement, according to news reports: “The NYPD anticipates amending its patrol guide to better

address safety and medical concerns associated with arrestees in late stages of pregnancy as well

as the exceptional circumstance of safeguarding an arrestee through child birth and until their

arraignment.”

                 138.    On January 29, 2020, the NYPD issued revised language in its Patrol

Guide regarding “Restraint of Pregnant Prisoners.” These revisions still fail to comply with state

law or basic and sound correctional and medical practices, and do not adequately protect the

safety of the mother and child.

G.      Plaintiff Files a Notice of Claim

                 139.    On August 7, 2019, Ms. Doe, on behalf of herself and her infant son, filed

a petition for leave to file a late notice of claim in the Supreme Court of the State of New York,

Kings County, pursuant to General Municipal Law § 50-e(5).

                 140.    On November 22, 2019, Justice Katherine Levine granted Ms. Doe’s

petition.

                 141.    On November 26, 2019, the Notice of Claim was served on the New York

City Comptroller.




14
   See Ashley Southall & Benjamin Weiser, Police Forced Bronx Woman to Give Birth While Handcuffed, Lawsuit
Says, N.Y. Times, Dec. 6, 2018, https://www.nytimes.com/2018/12/06/nyregion/pregnant-inmate-shackled-
lawsuit.html.
15
  See Ashley Southall, She Was Forced to Give Birth in Handcuffs. Now Her Case Is Changing Police Rules, N.Y.
Times, July 3, 2019, https://www.nytimes.com/2019/07/03/nyregion/nypd-pregnant-women-handcuffs.html.


                                                     22
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 23 of 31 PageID #: 23



                142.     A hearing on this notice was held pursuant to General Municipal Law

§ 50-h on March 9, 2020.

                143.    This action has been commenced within one year and ninety days of Ms.

Doe’s shackling from December 17-19, 2018.

                                 FIRST CAUSE OF ACTION
                    42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
  Deliberate Indifference to Serious Medical Needs/Substantive Due Process/Excessive Force
                                (Against All Defendant Officers)

                144.    Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

                145.    At all relevant times, Defendant Officers were acting under color of state

law in their individual and official capacities within the scope of their respective employments as

police officers for the New York City Police Department.

                146.    At all relevant times, Plaintiff’s late-stage pregnancy, labor, delivery, and

post-partum recovery were serious medical needs.

                147.    At all relevant times, New York law expressly prohibited the use of any

form of restraints on a pregnant woman in labor, in the hospital, or on a woman who has recently

given birth.

                148.    At all relevant times, Plaintiff was either nine months pregnant, in labor,

in the hospital, and/or had just given birth.

                149.    At all relevant times, there was no medical, legal, security, or other need

to use restraints on Plaintiff.

                150.    At all relevant times, medical and correctional experts agreed that the use

of shackles on a pregnant woman during transport, labor, delivery, in the hospital, or post-partum

recovery creates significant risk and danger to both the woman and the child.

                                                  23
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 24 of 31 PageID #: 24



               151.    By failing to offer and/or provide timely access to medical attention to

Plaintiff while she was in labor at the 75th Precinct, shackling Plaintiff, approving of such

restraints, and/or failing to intervene to prevent the use of such restraints over the course of her

arrest, transport, detention, and hospitalization, Defendant Officers placed Plaintiff and her

unborn and then-infant child at serious risk for potentially life-threatening complications and

were deliberately indifferent to Plaintiff’s serious medical needs.

               152.    By failing to offer and/or provide timely access to medical attention to

Plaintiff while she was in labor at the 75th Precinct, shackling Plaintiff, approving of such

restraints, conducting a sexually abusive and invasive “inspection” of Plaintiff’s vaginal area,

and/or failing to intervene to prevent the use of restraints over the course of her arrest, transport,

detention, and hospitalization, Defendant Officers engaged in outrageous and conscience-

shocking conduct.

               153.    By shackling Plaintiff, approving of such restraints, conducting a sexually

abusive and invasive “inspection” of Plaintiff’s vaginal area, and/or failing to intervene to

prevent the use of such restraints over the course of her arrest, transport, detention, and

hospitalization, Defendant Officers used excessive, brutal, sadistic and unconscionable force on

Plaintiff.

               154.    Defendants acted beyond the scope of their authority and jurisdiction to

willfully, knowingly, and intentionally deprive Plaintiff of her constitutional rights secured by 42

U.S.C. § 1983 including, but not limited to, rights guaranteed by the Fourth and Fourteenth

Amendments.

               155.    As a direct and proximate result of Defendant Officers’ misconduct

detailed above, Plaintiff sustained the damages hereinbefore alleged.



                                                  24
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 25 of 31 PageID #: 25



                               SECOND CAUSE OF ACTION
                    42 U.S.C. § 1983 – Fourth and Fourteenth Amendments
  Deliberate Indifference to Serious Medical Needs/Substantive Due Process/Excessive Force
                                    (Against Defendant City)

                156.    Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

                157.    In the course of shackling Plaintiff, Defendant Officers cited variously to a

“policy” or “protocol” which they were following. Defendant Officers told medical professionals

that they were required to use restraints by this “policy,” “procedure,” or “protocol.”

                158.    Defendant City, through its policymakers within the NYPD, explicitly or

tacitly approved the unconstitutional practice described above. In maintaining the “policy” or

“protocol” regarding the use of restraints on pregnant women, the City was deliberately

indifferent to the constitutional rights of pregnant women generally, and Plaintiff specifically.

                159.    Defendant City was aware of and deliberately indifferent to the fact that its

“policy” or “protocol” would result in the deprivation of Plaintiff’s and others’ constitutional

rights. At all relevant times, Defendant City was aware that the use of shackles on pregnant

women is proscribed by state statute.

                160.    Defendant Officers acted consistently with and pursuant to the “policy” or

“protocol” when they engaged in the conduct set forth above.

                161.    Alternatively, Defendant City failed to adequately train Defendant

Officers on the legal proscription against shackling pregnant women, women in labor, or women

who have just given birth.

                162.    Defendant City’s failure to train Defendant Officers directly caused

Defendant Officers to shackle Ms. Doe and express the belief that the NYPD Patrol Guide

supersedes state law.


                                                 25
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 26 of 31 PageID #: 26



                163.    Defendant City was deliberately indifferent to the need for such training,

as evidenced in part by two prior lawsuits about the NYPD ’s unconstitutional shackling of a

pregnant woman, one of which had been filed ten days earlier, and by the numerous Defendant

Officers who believed the shackling of Ms. Doe was justified.

                164.    Defendant City, acting under color of state law, violated Plaintiff’s rights

under the Fourth and Fourteenth Amendment to the United States Constitution.

                165.     As a direct and proximate result of Defendant City’s “policy,”

“procedure,” or “protocol,” or as a result of Defendant City’s failure to train its officers, Plaintiff

sustained the damages hereinbefore alleged.

                                 THIRD CAUSE OF ACTION
                                 New York Correction Law § 611
                                    Unlawful Use of Restraints
              (Against Defendant City and Defendant John Joes 4-6 and Jennifer Joe 2)

                166.    Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

                167.    At all relevant times, Defendant Officers knew that Plaintiff was pregnant,

in labor, admitted to a hospital for delivery, within eight weeks of giving birth, or recovering

after giving birth to her daughter.

                168.    At all relevant times, Plaintiff was “confined” in an institution as

described in the New York Correction Law § 611.

                169.    At all relevant times, Defendant Officers used restraints on Plaintiff while

she was transported to different locations, while she was in labor, while she was admitted to the

hospital for delivery and while she was recovering from giving birth.

                170.    At no point did Plaintiff pose any risk of flight or of any injury to anyone.




                                                  26
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 27 of 31 PageID #: 27



                 171.   Defendant Officers acted under pretense and color of state law. Defendant

Officers acted beyond the scope of their authority and jurisdiction to willfully, knowingly, and

intentionally deprive Plaintiff of her statutory rights.

                 172.   As a direct and proximate result of Defendant Officers’ misconduct and

abuse detailed above, Plaintiff sustained the damages hereinbefore alleged.

                                 FOURTH CAUSE OF ACTION
                                             Assault
             (Against City Defendant and Defendant John Joes 4-6 and Jennifer Joes 1-2)

                 173.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

                 174.   By reason of the foregoing, and by threateningly approaching Plaintiff and

aiming to unlawfully apply restraints to her, Defendant Officers, acting in their capacity as an

NYPD officers and within the scope of their employment as such, intentionally placed Plaintiff

in apprehension of imminent offensive contact and displayed the ability to effectuate such

contact, and thereby committed a willful, unlawful, unwarranted, and intentional assault upon

Plaintiff.

                 175.   By reason of the foregoing, and by conducting a sexually abusive and

invasive “inspection” of Plaintiff’s vaginal area, Defendant Officers, acting in their capacity as

NYPD officers and within the scope of their employment as such, committed a willful, unlawful,

unwarranted, and intentional assault upon Plaintiff.

                 176.   The assault committed by Defendant Officers was unnecessary and

unwarranted in the performance of their duties as NYPD officers and constituted an

unreasonable use of restraints.

                 177.   Defendant City, as employer of Defendant Officers, is responsible for

Defendant Officers’ wrongdoing under the doctrine of respondeat superior.
                                                  27
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 28 of 31 PageID #: 28



                 178.    As a direct and proximate result of Defendant Officers’ misconduct and

 abuse detailed above, Plaintiff sustained the damages hereinbefore alleged.

                                  FIFTH CAUSE OF ACTION
                                             Battery
             (Against City Defendant and Defendant John Joes 4-6 and Jennifer Joes 1-2)

                 179.    Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

                 180.    By reason of the foregoing, and by restraining Plaintiff’s hands and legs,

Defendant Officers, acting in their capacity as NYPD officers and within the scope of their

employment as such, committed a willful, unlawful, unwarranted, and intentional battery upon

Plaintiff.

                 181.    By reason of the foregoing, and by conducting a sexually abusive and

invasive “inspection” of Plaintiff’s vaginal area, Defendant Officers, acting in their capacity as

NYPD officers and within the scope of their employment as such, committed a willful, unlawful,

unwarranted, and intentional battery upon Plaintiff.

                 182.    The battery committed by Defendant Officers was unnecessary and

 unwarranted in the performance of their duties as NYPD officers and constituted an

 unreasonable use of restraints.

                 183.    Defendant City, as employer of Defendant Officers, is responsible for

 Defendant Officers’ wrongdoing under the doctrine of respondeat superior.

                 184.    As a direct and proximate result of the misconduct and abuse of authority

 detailed above, Plaintiff sustained the damages hereinbefore alleged.




                                                  28
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 29 of 31 PageID #: 29



                                   SIXTH CAUSE OF ACTION
                             Intentional Infliction of Emotional Distress
                                      (Against All Defendants)

                 185.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

                 186.   Defendant Officers engaged in extreme and outrageous conduct in

applying restraints to Plaintiff’s arms and legs notwithstanding the fact of her pregnancy.

                 187.   In shackling Plaintiff, Defendant Officers ignored the clear risk of harm to

Plaintiff and her daughter, and they ignored the express warnings of numerous medical

professionals.

                 188.   Defendant Officers intended to cause Plaintiff severe emotional distress or

disregarded the substantial likelihood that their use of restraints would cause Plaintiff such

distress.

                 189.   As a direct and proximate result of the misconduct and abuse of authority

detailed above, Plaintiff sustained the damages hereinbefore alleged, including but not limited to

severe emotional distress.

                 190.   Defendant City, as employer of Defendant Officers, is responsible for

Defendant Officers’ wrongdoing under the doctrine of respondeat superior.

                                    SEVENTH CAUSE OF ACTION
                                    New York City Human Rights Law
                                        (Against All Defendants)

                 191.   Plaintiff repeats and realleges the above paragraphs as if the same were

fully set forth at length herein.

                 192.   Defendants engaged in unlawful discrimination against Plaintiff because

of her gender in violation of N.Y.C. Admin. Code § 8-107(1).



                                                 29
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 30 of 31 PageID #: 30



               193.     Defendants engaged in unlawful discrimination against Plaintiff because

of her pregnancy in violation of N.Y.C. Admin. Code §§ 8-107(1) and 8-107(22).

               194.     As a result of Defendants’ discrimination against Plaintiff on the basis of

her gender and pregnancy, Plaintiff is entitled to compensatory damages and to attorneys’ fees

and costs under N.Y.C. Admin. Code § 8-120(a).

               195.     Defendants’ actions in violation of the New York City Human Rights Law

were intentional, with malice, and/or showed deliberate, willful, wanton, and reckless

indifference to Plaintiff’s civil rights, for which she is entitled to an award of punitive damages.

               196.     Plaintiff has not filed any other civil or administrative action alleging an

unlawful discriminatory practice with respect to the allegations of discrimination which are the

subject of this Complaint.

               WHEREFORE, Plaintiff respectfully requests judgment against Defendants as

follows:

           a. Compensatory damages against all Defendants in an amount to be determined at

               trial;

           b. Punitive damages against Defendant Officers in an amount to be determined at

               trial;

           c. A declaration that the NYPD’s policy or custom of shackling pregnant arrestees

               during transportation, labor, delivery, or recovery violates the United States

               Constitution and New York State law;

           d. Injunctive relief against the City of New York, including but not limited to

               ordering the NYPD to issue policies, training, and procedures prohibiting the




                                                  30
Case 1:20-cv-01344-ARR-LB Document 1 Filed 03/12/20 Page 31 of 31 PageID #: 31



            shackling of pregnant women during transportation, labor, delivery and

            postpartum recuperation;

         e. Reasonable attorneys’ fees and costs under 42 U.S.C. § 1988 and N.Y.C. Admin.

            Code § 8-120(a); and

         f. Such other and further relief as this Court may deem just and proper.

Dated: New York, New York
       March 12, 2020

                                                      EMERY CELLI BRINCKERHOFF
                                                      & ABADY LLP

                                                      By:               /s/

                                                      Katherine Rosenfeld
                                                      Andrew K. Jondahl
                                                      600 Fifth Avenue, 10th Floor
                                                      New York, New York 10020
                                                      (212) 763-5000


                                                      THE LEGAL AID SOCIETY

                                                      By:               /s/

                                                      Anne Oredeko
                                                      Anthony Posada
                                                      Corey Stoughton
                                                      199 Water Street 6th floor
                                                      New York, New York 10038
                                                      (212) 577-3300

                                                      Attorneys for Plaintiff




                                            31
